The defendants’ petition for certification for appeal from the Appellate Court, 84 Conn. App. 220 (AC 24353), is granted, limited to the following issue:
*926The Supreme Court docket number is SC 17264.
Decided September 22, 2004
Cynthia J. Coccomo, in support of the petition.
“Did the Appellate Court properly determine that a home health care worker, who was required by her employer to travel to the homes of its clients, sustained a compensable injury when struck by a motor vehicle en route to her first assignment of the day?”